Name: Commission Regulation (EEC) No 717/93 of 26 March 1993 amending Regulation (EEC) No 3076/78 on the importation of hops from non-member countries
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  cooperation policy;  trade
 Date Published: nan

 Avis juridique important|31993R0717Commission Regulation (EEC) No 717/93 of 26 March 1993 amending Regulation (EEC) No 3076/78 on the importation of hops from non-member countries Official Journal L 074 , 27/03/1993 P. 0045 - 0045COMMISSION REGULATION (EEC) No 717/93 of 26 March 1993 amending Regulation (EEC) No 3076/78 on the importation of hops from non-member countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1696/71 of 26 June 1971 on the common organization of the market in hops (1), as last amended by Regulation (EEC) No 3124/92 (2), and in particular Article 5 (3) thereof,Whereas, pursuant to Article 1 (2) of Commission Regulation (EEC) No 3076/78 of 21 December 1978 on the importation of hops from non-member countries (3), as last amended by Regulation (EEC) No 2940/92 (4), hops imported from non-member countries must be accompanied by an attestation of equivalence; whereas a temporary derogation - in the form of a control attestation - is given to certain countries not listed in the Annex to Commission Regulation (EEC) No 3077/78 of 21 December 1978 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries (5), as last amended by Regulation (EEC) No 2238/91 (6); whereas these control attestations provide only very little information as regards the characteristics of the product and no information at all on its origin and year of harvest; whereas, therefore, provision should be made for hops imported with a control attestation and hop products prepared from such hops not to be covered by a certification procedure;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops,HAS ADOPTED THIS REGULATION:Article 1 The following subparagraph is added to Article 4 (1) of Regulation (EEC) No 3076/78:'Hops imported with a control attestation and hop products prepared from hops imported with such an attestation may not be covered by a certification procedure.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 March 1993.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 175, 4. 8. 1971, p. 1.(2) OJ No L 313, 30. 10. 1992, p. 1.(3) OJ No L 367, 28. 12. 1978, p. 17.(4) OJ No L 294, 10. 10. 1992, p. 8.(5) OJ No L 367, 28. 12. 1978, p. 28.(6) OJ No L 204, 27. 7. 1991, p. 13.